Title: To Thomas Jefferson from Bernard Peyton, 25 March 1824
From: Peyton, Bernard
To: Jefferson, Thomas

Sales of Twelve Barrels Superfine flour by Bernard Peytonfor a/c. Thomas Jefferson esqr1824 Richd25 MarchTo Thomas May for cash in Store—12Barrels Superfine flour at $5¼$63.00ChargesCash pd frght at 45¢. ⅌ bll $5.40 Canal Toll $1.25$6.65〃〃 Drayage 25¢. Storage 96¢. Inspection 24¢/1.45Commission at 2½ ⅌ cent1.57$9.67Nett prods at cr T. J.53.33E.E.
                        Bernard Peyton⅌. N. N. WilkinsonRichd 25th March 1824Dr Sir,Richd 25 Mar. ’’24.Above I hand a/c sales 12 Blls: Flour, recd on your a/c, the other day—at $5¼ cash, which is the highest price at presentWith great respect Dr Sir Yours very TrulyBernard Peyton